C-13-15(ECF)                  Case 14-10103           Doc 76       Filed 02/15/19         Page 1 of 2
(Rev. 3/04)
                                      UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF NORTH CAROLINA


In Re:                                                         )
                                                               )                         MOTION
CAMPBELL JR, ROBERT STANLEY                                    )                       CHAPTER 13
CAMPBELL, DEBRA REID                                           )
5019 MCCONNELL ROAD                                            )             No: 14-10103                     C-13G
WHITSETT NC 27377-9727                                         )
                                                               )
XXX-XX-5851 and XXX-XX-8627                                    )
                                             Debtor(s)         )


The undersigned Standing Trustee respectfully moves the Court for a hearing on the following:

        This plan was confirmed April 28, 2014. The Trustee is informed and believes that the Debtors incurred
post-petition credit in the amount of $3,250.00 without obtaining Court approval. The Trustee recommends that a
hearing be held to determine why the Debtors should not be dismissed from Chapter 13 for incurring post-petition
credit without Court approval.




Date: February 15, 2019                                                                    s/Anita Jo Kinlaw Troxler
AJKT: lj                                                                                   Standing Trustee
--------------------------------------------------------------------------------------------------------------------------------------
                       NOTICE TO INTERESTED PARTIES OF HEARING ON MOTION

You are notified that the foregoing matter will be heard before this Court at 2:30 p.m., March 12, 2019, in the
Courtroom #1, Second Floor, 101 South Edgeworth Street, Greensboro, NC 27401; at which time you may
appear and offer your evidence. If you fail to appear, the motion may be taken as true and an Order entered
accordingly.



Date: February 15, 2019                                                                   OFFICE OF THE CLERK
                                                                                          U.S. Bankruptcy Court
                   Case 14-10103   Doc 76   Filed 02/15/19   Page 2 of 2




                               PARTIES TO BE SERVED
                                    PAGE 1 OF 1
                                     14-10103


ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

ROBERT STANLEY CAMPBELL JR
5019 MCCONNELL ROAD
WHITSETT, NC 27377-9727

DEBRA REID CAMPBELL
5019 MCCONNELL ROAD
WHITSETT, NC 27377-9727

DAMON DUNCAN ESQ
628 GREEN VALLEY RD STE 304
GREENSBORO, NC 27408
